Citation Nr: 1230966	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  04-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for residuals of a gunshot wound (GSW) to the left thigh involving Muscle Group XIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Marine Corps from February 1965 to February 1969.  He received the Purple Heart Medal, among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously adjudicated the Veteran's claim in May 2009.  The Veteran's claim for an increased rating in excess of 10 percent for his service-connected residuals of a GSW involving Muscle Group XIII was denied.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  He was represented by an attorney in his appeal.  The Veteran's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and re-adjudication in accordance with the directives of the 
September 2010 Joint Motion.  

The Court granted the Joint Motion for Remand in September 2010 and returned the case to the Board.  The Veteran's attorney withdrew his representation of the Veteran following the Court's action in granting the Joint Motion.  A Veterans Service Organization is now his representative, as reflected on the title page.  The Joint Motion for Remand specifically stated that the Board needed to address any neurological impairment caused by the left thigh GSW and whether any additional muscle groups are affected.  

Based in part upon the Court's Order, the issue of an increased disability rating for residuals of a GSW to the left thigh involving Muscle Group XIII was previously remanded by the Board in June 2011 for further evidentiary development of providing a VA examination for the left thigh, obtaining any outstanding service treatment records, obtaining any outstanding VA and private treatment records, and obtaining Social Security Administration (SSA) records.  This was accomplished, and the claim was readjudicated in a April 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran's claims folder has been returned to the Board for further appellate review.  The Board is aware of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis in this decision has been undertaken after such critical reevaluation of all the evidence as it pertains to the proper rating for the initial rating period that remains on appeal.

While the matter was in remand status, the claims of entitlement to service connection for residuals of GSW to the left thigh involving Muscle Group XIV and entitlement to service connection for impairment of sensation of the left distal thigh were granted in an April 2012 rating decision.  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  Grantham v. Brown, 114 F.3d. 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In June 2006, a travel Board hearing was held before a Veterans Law Judge who is not currently employed by the Board.  A transcript of this hearing is of record.  In June 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who presided at the hearing in June 2006 is no longer employed by the Board and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  In correspondence received by the Board in June 2012, the Veteran indicated that he did not wish to attend another hearing.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected residuals of a GSW to the left thigh involving Muscle Group XIII causes no more than moderate impairment.


CONCLUSION OF LAW

The criteria for a an increased rating in excess of 10 percent for residuals of a GSW to the left thigh involving Muscle Group XIII have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.159, 4.56, 4.73, Diagnostic Code 5313 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, the RO sent letters to the Veteran in August 2003, March 2006, 
August 2007, and May 2008 with the VCAA notice requirements for his increased rating claim.  In the letters, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letters also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  The letters also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letters stated that he would need to give VA enough information about the records so that it could obtain them for him.  In the present appeal, the August 2007 and May 2008 letters also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA and private treatment records, and SSA records.  The Veteran was also provided VA examinations in 
July 2000, September 2003, August 2007, June 2008, and August 2011, in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

Increased Rating for a GSW to the Left Thigh involving Muscle Group XIII

The Veteran contends that he is entitled to an increased rating in excess of 
10 percent for his service-connected residuals of a GSW to the left thigh involving Muscle Group XIII.  The Veteran filed the present claim for increase in 
February 2003.  The Veteran's representative requests application of reasonable doubt in the Veteran's claim, but otherwise makes no specific contentions in support of the claim. 

Rating Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011);  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

As set forth in the criteria below, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d) (2011).  "Slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1) (2011).

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2011).

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2011).

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  If present, the following are also signs of 'severe' muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2011).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c) (2011).  When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Analysis

In this case, the Veteran's service-connected residuals of a GSW to the left thigh involving Muscle Group XIII is currently evaluated as 10 percent disabling under Diagnostic Code 5313.  Diagnostic Code 5313 provides evaluations for a disability of Muscle Group XIII.  The functions of these muscles are as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscle group includes the posterior thigh group, hamstring complex of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus.  See 38 C.F.R. § 4.73, Diagnostic Code 5313 (2011).  

The Veteran's current 10 percent rating is based on a moderate injury to the muscle group.  For Diagnostic Code 5313, a slight injury warrants a 0 percent rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  Id.

Based upon the evidence of record, the Board finds that the evidence does not support a finding that the Veteran's service-connected residuals of a GSW to the left thigh, involving Muscle Group XIII, warrants a rating in excess of 10 percent under Diagnostic Code 5313.

The Veteran sustained an enemy gunshot wound to the lateral aspect of the distal third of his left thigh during service in Vietnam in October 1965.  Following the injury, it was noted there was no demonstrable activity of the extensors of the four lateral toes of the left foot or of the left anterior tibialis muscle.  There was loss of sensation to pinprick over the left lower leg and ankle, laterally, and weakness of extension of the left knee with some resistance offered.  The remainder of the physical examination was within normal limits.

Treatment consisted of appropriate wound care and physical therapy with complete healing of the wound and a gradual return of motion to the extensors of the four lateral toes of the left foot and left ankle.  The Veteran continued to report some weakness of the left ankle and knee, as well as numbness over the lateral aspect of the left ankle.  Physical examination revealed persisting numbness to pinprick over the lower half of the left lower leg and over the left ankle, laterally, and weakness of dorsiflexion of the left ankle and extension and flexion of the left knee.  The diagnostic assessment was that he had a missile wound of the left thigh with a left common peroneal nerve palsy.  In January 1966, it was the opinion of a Medical Board that the Veteran had shown continuous progress towards regaining full strength of the involved muscles, although full strength had not yet been regained.  It was recommended that he be allowed to go on limited duty, avoiding climbing and strenuous running, for a period of six months, and then re-evaluated at a facility where neurosurgical facilities were available.  

The Veteran was admitted to a U.S. Naval Hospital in September 1966. At the time of his admission, he reported no pain, only slight weakness of the left foot in dorsiflexion, and minimal numbness over the peroneal distribution on the left.  Physical examination revealed only mild paresis of dorsiflexion of the left foot, with almost complete return of function, and some hypesthesia over the lateral aspect of the foot.  He was placed on Class I rehabilitation and liberty status.  Electromyogram studies were obtained and failed to reveal any evidence of lower motor neuron damage involving the left leg.  It was the opinion of the Neurological Service that the Veteran had had progressive improvement of the peroneal neuropathy of his left leg, with almost complete return of function, and that no degree of physical limitation was noted.  In November 1966, a Medical Board recommended that he be returned to full duty.  He was discharged from service in February 1969, at the expiration of his term of enlistment.

In 1969, the Veteran reported that he had been treated for his gunshot wound at a first aid station in Vietnam for a period of 7 days, beginning October 4, 1965.  He was later transferred to an U.S. Air Force Hospital in the Philippines, where he stayed for 5 days, and was then transported to a U.S. Naval Hospital in California, where he remained until January 31, 1966.

In July 1969, on VA examination, the Veteran reported that his left leg was weak and "gives out pretty fast."  He indicated that he had not had any hospital care since leaving service.  On physical evaluation, he had adequate quadriceps and hamstring function.  There were wounds of entrance and exit near the knee joint that were approximately one centimeter in diameter.  It was noted that the wound probably traversed a path through or near the tendinous portion of the hamstring muscles.  On neurological examination, his deep tendon reflexes were equal and active.  No pathological reflexes were elicited, and the cranial and peripheral nerves were all found to be intact.  The diagnostic assessment was "[s]tatus following gunshot wound, left lower extremity, recovered."

In July 2000, on VA examination, the Veteran reported pain in the left ankle anteriorly, lack of proprioception in the left foot, and reported that he sometimes lost his balance when walking "because he doesn't know where his foot is."  On examination, it was noted that he had a dime-size wound posteriorly and a nickel-size wound anteriorly on the thigh where the bullet entered and exited.  He had a full range of motion in the ankle and motion in the knee from zero to 140 degrees.  The diagnosis was "[g]unshot wound of the left thigh with lack of proprioception and tingling in the left ankle."  

VA outpatient treatment records, dated from January to early September 2001, show that the Veteran was found to exhibit, among other things, poor peripheral pulses and stable claudication.  In late September 2001, he reported for treatment with complaints of increasing pain in his left lower extremity for three days.  He also reported occasional weakness in the same leg.  On physical evaluation, he was noted to have a one-centimeter scar of the left lateral distal femur, with the same size scar to the posterior thigh.  He was mildly tender to palpation over the lateral scar and was noted to have "tight" musculature to both thighs.  He had a full range of motion in both lower extremities and deep tendon reflexes were present and symmetrical.  The clinical assessment was that he had chronic left lower extremity pain that was likely due to internal scar tissue resulting from the gunshot wound he sustained in Vietnam.  

In October 2001, on VA examination, the Veteran reported a history of left upper thigh pain since service.  He said that it had been bothering him for years, but was gradually getting worse.  He denied swelling or erythema and denied pain in any other part of the leg (or the other leg).  On physical evaluation, it was noted that he had a scar along the lateral aspect of the upper leg, just above the knee, and that there was tenderness with palpation of the area.  The clinical assessment was that he had leg pain that was questionably neuropathic.  

A subsequent VA clinical record, dated later in October 2001, shows that the Veteran denied numbness.  In December 2001, questions were raised with respect to whether his leg pain was due to reflex sympathetic dystrophy versus neuropathy.  A triple phase nuclear bone scan was planned.  It was noted that his cardiac condition was stable, but that he might be having manifestations of peripheral vascular disease.  Later in December 2001, he reported claudication symptoms with walking.  He reported that his leg pain was improving with medication, and that he did not have pain presently.  Neurological examination was nonfocal.  A triple phase nuclear bone scan in January 2002 was noted to be negative for reflex sympathetic dystrophy.

VA clinical records, dated in July 2002 and February 2003, show that the Veteran reported thigh pain, worse over the past year, with no benefit from medication.  Neurological examinations were nonfocal.  In July 2002, he reported that he walked at least one mile daily, stopping intermittently due to his claudication.

In September 2003, on VA examination, the Veteran reported tenderness in the area of his gunshot wound over the last few months to years.  He reported that he woke up with pain in the leg.  He also described what he thought was an area of slight numbness where the bullet entered.  On examination, there were scars on each side of the leg, approximately the size of a quarter.  His left thigh showed no deformity and only minimal discomfort on flexing the leg.  There was no limp present, and deep tendon reflexes were all normal.  The clinical impression was that the Veteran "had a gunshot wound with some muscle and nerve injuries, which are very slight, and causing minimal to mild pain, but no deformity and no disability."  The examiner noted that the gunshot wound involved Muscle Group XII in the left thigh.  

On VA clinical evaluation in January 2004, the Veteran reported left upper leg pain, worse over the last two weeks.  In June 2006, the Veteran reported pain at the site of the prior gunshot wound.  It was noted that his claudication was stable at several blocks.  On physical evaluation, there was no edema of the extremities.  The clinical assessment was that he had leg pain.  It was questioned whether the pain was caused by scar tissue.  He was referred to physical medicine and rehabilitation.

During a Board hearing in June 2006, the Veteran testified that his left leg was sore when he got up in the morning, and that it sometimes got sore during the day as well.  He said that the soreness had become more frequent over the last four years.  He described the pain as sharp and mostly on the side of his leg.  He said he had to walk about three blocks to get the soreness out of it.  He also reported cramps and limited motion in his left foot.  He denied having a lot of swelling.  He indicated that one of the scars from his gunshot wound sometimes got "dry" and "peeled," but he denied any pain or tenderness associated with the scars.  He testified that he was not working, but denied having left his job as a result of problems with his left thigh.

On VA clinical evaluation in July 2006, the Veteran complained of pain at the anterolateral left thigh, "most intense at scar to palpation."  He reported that the pain had been worse over the last six years and that his left leg was more fatigued than the right.  On physical evaluation, the Veteran reported sharp pain with light palpation around the left anterolateral left thigh scar.  Muscle testing was noted to be 5/5 for left hip flexion and 4/5 for extension and flexion of the left knee and dorsiflexion and plantar flexion of the left ankle.  His static and dynamic balance was good and his gait was within functional limits.  The clinical assessment was that he had chronic left thigh pain following a gunshot wound in 1965, and mild left lower extremity weakness that would benefit from physical therapy.  He was issued written instructions for a home exercise program.

A VA treatment record, dated in April 2007, shows that the Veteran presented for treatment of elevated glucose levels, increased urinary frequency, and incontinence.  On physical evaluation, his motor strength in the lower extremities was noted to be 5/5 in flexion and extension, bilaterally.  Soft touch, vibratory, and proprioception were intact throughout; reflexes were +2 in the knee and ankle; and gait was normal without signs of ataxia.

In August 2007, on VA examination, the Veteran reported momentary mechanical pain with left hip adduction; daily mechanical pain of the left knee, worse in the morning, with occasional effusion and giving way; and daily intermittent vague dysesthesias and paresthesias in a stocking type distribution of the lower leg, ankle, and foot.  He reported a history of a GSW to the left thigh with left foot drop that subsequently resolved.  The examiner indicated that this was presumably due to wound hematoma and temporary neurapraxia.  It was noted that the Veteran's medical history included, among other things, Type II diabetes mellitus, chronic ischemic heart disease, peripheral vascular disease, and anterior lateral acute myocardial infarction.  He denied the use of orthopedic assistive devices and reported that he could complete all routine sedentary activities of daily living, as required, but indicated that he could only walk or stand now for five to ten minutes before he had to sit to rest due to chronic arterial insufficiency of the bilateral lower legs.

On physical examination, the Veteran was able to walk freely and briskly without an antalgic gait and without any orthopedic assistive devices.  He exhibited tenderness of the anterior left hip capsule and adductor muscles.  He had flexion in the left hip to 70 degrees; abduction to 45 degrees; adduction to 10 degrees; external rotation to 60 degrees; internal rotation to 20 degrees; and extension to 20 degrees (16 degrees with repetitive motion).  He complained of pain at the extremes.  X-rays of the hip were negative.

There was no muscle wasting or atrophy of the thigh.  The examiner described an ovoid 1- by 1.5-centimeter entrance wound 12 centimeters proximal and medially diagonal to the medial femoral condyle and an ovoid 3- by 1.5-centimeter exit wound four centimeters proximal and anterior to the lateral femoral condyle.  Both scars were well healed and non-tender with no sign of inflammation, infection, or keloid formation.  The lateral thigh exit wound exhibited approximately 
0.5 millimeters of depression.

Sensation was intact to light touch for all dermatomes of the bilateral lower extremities, and muscle strength was 5/5 for all relevant muscle groups.  Reflexes were physiologic and symmetric.  Bilateral dorsalis pedis and posterior tibialis pulses were 1/3.  Capillary refill was less than one second at the bilateral great toe bends and the feet were slightly cool to touch, bilaterally.

The left knee appeared mildly arthritic without effusion.  There was no ligamentous laxity and McMurray's sign was negative.  The Veteran complained of pain throughout the entire arc of flexion, but was able to extend the knee to zero degrees and flex to 100 degrees, both before and after repetitive motion.  X-rays of the knee were negative.

The left ankle appeared normal.  There was minimal tenderness to palpation of the Achilles tendon at the calcaneal insertion, but the tendon was intact and in normal alignment.  There was no ligamentous laxity and six degrees of valgus angulation of the os calcis in relationship to the long axis of the tibia.  The Veteran had plantar flexion in the ankle to 45 degrees; dorsiflexion to 20 degrees; inversion to 
30 degrees; and eversion to 15 degrees.  X-rays were negative.  The left foot was essentially normal, with no metatarsal tenderness to palpation.  The final diagnoses were left hip adductor muscle strain; left knee chondromalacia; status post gunshot wound to the left thigh in October 1965 with residual scars that are non-disfiguring and cover less than one percent of the body surface area; left ankle with normal clinical and radiographic examination; and left foot with normal clinical and radiographic examination.

In an October 2007 addendum to the August 2007 examination report, the examiner indicated that he had reviewed the Veteran's claims file.  Based on that review, and the examination findings and available imaging reports, the examiner opined that it was "more than likely" that the Veteran's left foot and ankle symptoms were related to diabetic neuropathy and peripheral vascular disease, rather than the service-connected gunshot wound.  In support of that opinion, the examiner noted that a Medical Board report from November 1966 indicated that the Veteran was at that time found to have had progressive improvement of the peroneal neuropathy of his left leg, with almost complete return of function, and no noted degree of physical limitation.  The examiner referred to the gunshot wound as "involving muscle group XVIII . . . ."

A VA clinical record, dated in October 2007, shows that the Veteran was evaluated in connection with his symptoms of claudication of the bilateral lower extremities.  He reported that he could walk about one block before needing to rest.  The clinical assessment was that he had intermittent claudication that was stable.  In 
December 2007, examination of the lower extremities revealed abnormal monofilament testing, bilaterally, with no edema.

In June 2008, on VA examination, the Veteran reported 10/10 pain in his left hip with activity.  He also complained of 8/10 pain in his left knee at rest, aggravated by standing, walking, and using stairs.    

On physical examination, the Veteran was noted to have minimal adductor muscle strain and weakness of the left hip.  He had a slight limp of the left leg.  He could cross his legs, left over right, to 20 degrees.  He could flex the hip to 110 degrees, where there was subjective pain.  He had adduction to 15 degrees; abduction to 35 degrees; external rotation to 40 degrees; and internal rotation to 25 degrees.  There was slight tenderness about the lateral aspect of the hip.  There was no additional limitation due to weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and X-rays were noted to be negative.

Sensation of the left thigh was intact to pinprick, except around both the entry and exit scars.  There was no other neurological impairment of the left thigh, to include any neuritis, neuralgia, or paralysis.

Range of motion in the left knee was from 0 to 110 degrees, where there was subjective pain.  He described tenderness all the way around the knee.  There was no fluid, crepitus, laxity, or instability.  The clinical impression was that he had chondromalacia of the knee with severe subjective symptoms and minimal objective physical findings.  There was no additional limitation due to weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and X-rays were noted to be negative.

Following the examination of the Veteran, and a review of his medical history (as set out in the claims file), the examiner offered an opinion to the effect that neither the left hip adductor strain nor the chondromalacia of the left knee had been caused or aggravated ("clinically worsened") by the service-connected residuals of a GSW to the left thigh involving Muscle Group XIII.  The examiner noted that the wound involved the left distal medial part of the hamstring muscle as the entrance wound; that the exit wound was in the anterior margin of the distal left hamstring muscle; and that, following the initial injury, and an extended period of treatment and light duty, the Veteran was ultimately returned to full duty and continued in that status for the last two years of his service.  The examiner also noted that the entrance scar measured one centimeter in diameter; that the exit scar measured 2.5 by 1 centimeters; that there was only minimal depression of the scars, with no underlying tissue loss or adherence; and that both scars were non-tender with normal texture and no skin breakdown, edema, keloid formation, or associated limitation of function.

In a February 2009 addendum to the June 2008 examination report, the examiner clarified that the muscle group involved in the Veteran's gunshot wound was Muscle Group XIII, which is the hamstring complex.  The examiner indicated that the reference to Muscle Group XII in the VA examination report of September 2003 was clearly a misprint inasmuch as the examiner was describing Muscle Group XIII.  The examiner also indicated that the reference to Muscle Group XVIII (in the October 2007 addendum to the August 2007 examination report) was erroneous.  The examiner explained that, given the location of the wound, "[t]here is no way that MG XVIII (pelvic girdle muscles) could be involved . . . ."

In a July 2010 VA treatment record, the Veteran denied left leg weakness.  In August 2011, on VA examination, the Veteran reported tenderness around the left thigh and weakness of the left knee.  The VA examiner reported no history of hospitalization, surgery, or debridement.  

On physical examination, the VA examiner reported muscle strength of 4/5 for the bicep femoris muscle (Group XIII muscle), intermuscular scarring around the bicep femoris, and mild weakness over the flexor and extensor muscle of the left knee.  The VA examiner opined that the Veteran's left knee exhibited mild left knee weakness, but no evidence of excess fatigability, incoordination or pain on motion.  The left hip did not exhibit weakened movement, excess fatigiablity, incoordination, or pain on movement.  The VA examiner also opined that there was no evidence that pain significantly limited functional ability during flare-ups or with repetitive use.  The VA examiner further opined that there was no evidence of injury to muscle group XII or muscle group XVIII and that the Veteran's neurological condition was more likely than not related to his peripheral neuropathy due to diabetes.  

The Board finds that the weight of the evidence is against the Veteran's claim for an increased disability rating for residuals of a GSW to the left thigh involving Muscle Group XIII.  The Board acknowledges that the Veteran was hospitalized in service for two weeks for treatment of his left thigh wound; that the wound was through and through; that he had weakness in the left leg, along with a left common peroneal nerve palsy; and that the resulting scars have been described as depressed.  He has since reported weakness and thigh pain, and some of his care providers (in September 2001 and June 2006) have indicated that at least part of his discomfort may be due to internal scarring.

However, it appears from descriptions of the wound that the track of the missile was relatively short.  In the August 2011 VA examination, the VA examiner reported mild intermuscular scarring; however, the record does not show that the missile had an "explosive effect," that the wound required debridement in service, or that there was any infection, fracture, or sloughing of soft parts.  The evidence of record shows that the track of the missile went through two sets of muscle groups, specifically the entrance wound was in the bicep femoris muscle and exit wound was in the vastus externus muscle, but the evidence does not show that the wound is manifested by large, ragged, or adherent scars; retained foreign bodies; diminished muscle excitability; or loss of deep fascia, muscle substance, or normal firm resistance of the affected muscles.  There is also no evidence of atrophy or induration or the affected muscles, or atrophy or adaptive contraction of opposing or adjacent muscle groups.  

The evidence of record does not reflect consistent complaints of cardinal signs and symptoms of muscle disability.  As noted above, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).  When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.

In the September 2003 VA examination, the VA examiner reported that there was no difference between the left and right legs and that the Veteran's deep tendon reflexes were all normal.  In the August 2007 VA examination, the VA examiner reported left knee flexion from 0 to 70 degrees and noted a loss of 4 degrees of extension on repetitive motion.  The examiner indicated that there was no weakness, fatigability, or loss of coordination following three repetitions of range of motion.  The Veteran also reported no episodes of flare-up pain in the left knee.  

In the June 2008 VA examination, the VA examiner reported left hip flexion from 0 to 110 degrees and left knee flexion from 0 to 110 degrees.  The VA examiner further reported that there was no additional limitation with repetitive use and no additional limitation during flare-ups.  In the August 2011 VA examination, the VA examiner reported left hip and knee range of motion were normal with no evidence of fatigue following repetitive motion.  

In light of the totality of the evidence, the Board finds that the Veteran's overall disability picture-in terms of the type of injury, the history and complaints, and the objective findings-more nearly approximates the criteria for no more than "moderate disability" of Muscle Group XIII.  The weight of the evidence is against the assignment of a higher schedular evaluation under Diagnostic Code 5313.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath.  The Board has also considered whether the Veteran is entitled to a "staged" rating for his service-connected gastrointestinal disability, as the Court indicated can be done in this type of case.  See Hart, supra.  However, upon reviewing the longitudinal record in this case, at no time during the rating period has the service-connected residuals of a GSW to the left thigh involving Muscle Group XIII been more disabling than as currently rated under the present decision.

The Board has considered whether increased and/or separate evaluations should be assigned for the Veteran's disability under diagnostic codes pertaining to neurological impairment and/or disability of the hip and/or knee joint, and has concluded that they should not.  As outlined above, the VA examiner opined in October 2007 that it was "more than likely" that the Veteran's left foot and ankle symptoms were related to diabetic neuropathy and peripheral vascular disease, rather than the service-connected gunshot wound.  Subsequently, in June 2008, the VA examiner opined, in effect, that the functional impairments of the Veteran's left hip and knee joints were attributable to adductor strain and chondromalacia, neither of which had been caused or aggravated by the service-connected gunshot wound.  In the August 2011 VA examination, the VA examiner opined that there was no evidence of injury to muscle group XII or muscle group XVIII and that the Veteran's neurological condition was more likely than not related to his peripheral neuropathy due to diabetes.  

The Board also notes that the Veteran has been granted separate ratings for residuals of a GSW to the left thigh involving muscle group XIV, left thigh scars and impairment of sensation, left thigh.  Because the Veteran has already been awarded separate compensable ratings for these disabilities, further compensation for this same symptomatology is prohibited.  See 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For these reasons, the Board finds that the claim for an increased rating in excess of 10 percent for residuals of a GSW to the left thigh involving Muscle Group XIII must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against an increased rating in excess of 10 percent for the entire increased rating period on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

The Board finds that the symptomatology and impairment caused by the Veteran's residuals of a GSW to the left thigh involving Muscle Group XIII is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating assigned under Diagnostic Code 5313 is based on the average impairment of earning capacity resulting from moderate impairment due to residuals of a GSW to the left thigh involving Muscle Group XIII.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of a GSW to the left thigh involving Muscle Group XIII.  Therefore, having reviewed the evidence and the ratings assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluation assigned to be inadequate to rate the Veteran's service-connected residuals of a GSW to the left thigh involving Muscle Group XIII.  

Therefore, having reviewed the evidence and the ratings assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluation assigned for the vestibular disorder to be inadequate to rate the Veteran's service-connected vestibular disorder.  In the absence of evidence that the 
schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  ).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for the residuals of a GSW to the left thigh involving Muscle Group XIII is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


